COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 2-09-00182-CR


 ALEJANDRO ORONA                                              APPELLANT

                                         V.

THE STATE OF TEXAS                                               STATE


                                     ------------

        FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                                    OPINION
                                     ------------

                                 I. INTRODUCTION

      A jury found Appellant Alejandro Orona guilty of murder and assessed his

punishment at life imprisonment. The trial court sentenced him accordingly. In

eight points, Orona argues that insufficient evidence exists to sustain his

conviction and that the trial court erred by not submitting jury charges on lesser

offenses and by admitting hearsay in violation of Orona‘s federal and state

constitutional rights to cross-examination. We will affirm.
                   II. FACTUAL AND PROCEDURAL BACKGROUND

      Scott Sartain was a methamphetamine user and an insulin-dependent

diabetic. He stole his grandmother‘s checkbook, forged a check, and got his

friend Natalie Bazan to cash it. The bank confirmed that the check was forged,

and police arrested Bazan. Bazan‘s husband, Brian Johns, was upset about

Bazan‘s arrest, and after Johns bailed her out of jail, the two confronted Sartain

at Orona and Kelly Munn‘s house, where Sartain was staying at the time.

      Johns and Bazan found Sartain in a back room with Munn and confronted

him. Johns and Bazan both hit Sartain, and when Sartain started to leave, Munn

―just started jumping on him.‖    Orona came into the room and joined in the

beating, kicking and hitting Sartain. Munn said, ―Go to sleep, bitch,‖ while hitting

Sartain. Sartain covered his head and was knocked to the ground. Bazan and

some of the other people at the house yelled for Orona and Munn to stop, but

they continued kicking and hitting Sartain. Bazan, Johns, and the other people in

the house fled as the beating continued.

      Melissa Morante—who had fled the house during the fight—returned the

following day. Orona and Munn were playing loud music, and Morante could

hear moans coming from the garage. Munn and Orona had blood on their shoes.

Both told Morante that Sartain was in the garage. Rebecca Brauer, who had

heard about the beating, also went to Orona and Munn‘s house a few days after

the fight. In front of Brauer, Munn told Orona that he needed to feed and water

the ―dog‖ and pointed toward the garage. Daniel Osborne, a friend of Munn‘s,

                                         2
went to the house after the fight, and Munn told Osborne that he and Orona had

beaten Sartain because he owed them money; Munn asked Osborne to check on

Sartain in the garage, but Osborne did not because he ―didn‘t want to believe it.‖

      Days after the fight, Munn called Johns and asked him to bring over some

Fabuloso floor cleaner.    When Johns arrived, the house smelled like ―rotten

garbage‖ and was freezing inside. He noticed that dryer sheets had been placed

in all of the air-conditioning vents. Orona and Munn came out of a back room,

and Johns could see a hacksaw and knives on a table in that room. He saw

Munn hold up Sartain‘s severed head. Johns ran out of the house and to a

nearby motel to tell friends what he had seen.

      Osborne returned to Munn and Orona‘s house a second time and noticed

that it ―smelled like hot garbage and nasty meat.‖        Munn and Orona were

cleaning the house—mopping with Fabuloso cleaner and taking out the trash.

Munn and Orona had rubbed Vicks vapor rub over their noses.             Munn told

Osborne that they had cut up Sartain‘s body, and Munn asked for Osborne‘s help

disposing of it. Osborne refused, but he later helped them load Sartain‘s car and

a bathtub full of trash bags and brush onto a trailer. Some acquaintances of

Munn and Orona‘s drove the trailer to a rural area near Waco, where more

acquaintances cut up Sartain‘s car for scrap metal and burned the trash bags.

      Police got a tip about a murder a few months later.         They eventually

tracked down witnesses. Sartain‘s body was never found. Approximately seven

months after the beating, police searched Orona and Munn‘s house for evidence

                                         3
of a murder. Orona and Munn no longer lived there. Police applied a chemical

that can detect blood to the walls and floors. Although it showed some areas that

could have blood on them, police were unable to remove those areas for further

testing before the chemicals destroyed the potential DNA samples.             DNA

samples that the police took from baseboards in the house did not test positive

for Sartain‘s blood.

                           III. SUFFICIENCY OF THE EVIDENCE

      In his fifth and seventh points, Orona complains about the legal sufficiency

of the evidence.       In his sixth and eighth points, Orona complains about the

factual sufficiency of the evidence.      Because the Texas Court of Criminal

Appeals recently held in Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App.

2010), that there is no meaningful distinction between the factual sufficiency

standard and the legal sufficiency standard, we analyze Orona‘s insufficiency

arguments under only the legal sufficiency standard.

                       A. Legal Sufficiency Standard of Review

      In reviewing the legal sufficiency of the evidence to support a conviction,

we view all of the evidence in the light most favorable to the prosecution in order

to determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007).



                                          4
      This standard gives full play to the responsibility of the trier of fact to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319, 99 S. Ct.

at 2789; Clayton, 235 S.W.3d at 778. The trier of fact is the sole judge of the

weight and credibility of the evidence. See Tex. Code Crim. Proc. Ann. art. 38.04

(Vernon 1979); Brown v. State, 270 S.W.3d 564, 568 (Tex. Crim. App. 2008),

cert. denied, 129 S. Ct. 2075 (2009). Thus, when performing a legal sufficiency

review, we may not re-evaluate the weight and credibility of the evidence and

substitute our judgment for that of the factfinder. Dewberry v. State, 4 S.W.3d
735, 740 (Tex. Crim. App. 1999), cert. denied, 529 U.S. 1131 (2000). Instead,

we Adetermine whether the necessary inferences are reasonable based upon the

combined and cumulative force of all the evidence when viewed in the light most

favorable to the verdict.@ Hooper v. State, 214 S.W.3d 9, 16B17 (Tex. Crim. App.

2007). We must presume that the factfinder resolved any conflicting inferences

in favor of the prosecution and defer to that resolution. Jackson, 443 U.S. at 326,

99 S. Ct. at 2793; Clayton, 235 S.W.3d at 778.

      The standard of review is the same for direct and circumstantial evidence

cases; circumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor. Clayton, 235 S.W.3d at 778; Hooper, 214 S.W.3d at 13. In

determining the legal sufficiency of the evidence to show an appellant=s intent,

and faced with a record that supports conflicting inferences, we Amust presume—

even if it does not affirmatively appear in the record—that the trier of fact
                                        5
resolved any such conflict in favor of the prosecution, and must defer to that

resolution.@ Matson v. State, 819 S.W.2d 839, 846 (Tex. Crim. App. 1991).

                  B. Sufficiency of Evidence to Prove Murder

      In his fifth and sixth points, Orona argues that the evidence is insufficient to

prove that Sartain is deceased or to prove the cause of his death. Specifically,

he argues that Sartain‘s body was never found, that no witness testified to seeing

Sartain‘s murder, and that the evidence suggests that Sartain ―is hiding from his

family, his enemies, or the law.‖

      A person commits the offense of murder if he intentionally or knowingly

causes the death of an individual. Tex. Penal Code Ann. § 19.02(b)(1) (Vernon

2003); Hall v. State, 137 S.W.3d 847, 852 (Tex. App.—Houston [1st Dist.] 2004,

pet. ref‘d). A person acts ―intentionally,‖ or with intent, with respect to the nature

of his conduct or to a result of his conduct when it is his conscious objective or

desire to engage in the conduct or cause the result. Tex. Penal Code Ann.

§ 6.03(a) (Vernon 2003). A person acts ―knowingly,‖ or with knowledge, with

respect to a result of his conduct when he is aware that his conduct is reasonably

certain to cause the result. Id. § 6.03(b).

      In a homicide case, the State is not required to produce a body. See

Fisher v. State, 851 S.W.2d 298, 303 (Tex. Crim. App. 1993) (―[P]roduction and

identification of the victim‘s body or remains is not part of the corpus delicti of

murder.‖). The State must show the death of the victim caused by the criminal



                                          6
act of the defendant. McDuff v. State, 939 S.W.2d 607, 614 (Tex. Crim. App.

1997).

      In this case, the jury charge included, and the indictment alleged, several

manners and means by which Orona murdered Sartain: by a manner and means

unknown to the grand jury, or

      by kicking [Sartain] with his feet or by punching him with his hands or
      by preventing [him] from obtaining insulin in sufficient quantities to
      prevent his death when [Orona] knew that . . . Sartain was an
      insulin-dependent diabetic, or by a combination of any or all of the
      aforementioned means.

The evidence demonstrates that Orona and Munn kicked and punched Sartain,

continued to do so despite the pleas of others in the house to stop, and put

Sartain in their garage after beating him. Two witnesses testified that Orona had

blood on his shoes after the incident. Morante testified that the day after the

fight, she heard moans coming from the garage over the sound of loud music

and that both Munn and Orona told her that Sartain was in the garage. Brauer

testified that she heard Munn tell Orona to feed and water ―the dog‖ as he

pointed to the garage. Munn told Osborne that Sartain owed him and Orona

money and that they beat Sartain and put him in the garage.

      During oral argument to this court, Orona‘s appellate counsel admitted that

evidence shows that Sartain was severely beaten, but he argued that no

evidence shows that Sartain is now deceased. To the contrary, evidence exists

that Sartain died at some point after the beating and that Munn and Orona

disposed of his body with the help of their friends. Munn told Osborne, in front of

                                        7
Orona, that Sartain had died ―during [Orona‘s] shift of watching him‖ and that

Munn knew Sartain was an insulin-dependent diabetic and was trying to find him

insulin. Sartain required at least two insulin shots daily, and he often stayed with

people who had refrigerators so that he could store his insulin. His diabetes was

so severe that, without insulin, he could go into a diabetic coma and die within

twenty-four hours; physical injuries could also exacerbate his diabetes.

      Several witnesses described a foul odor at the house days after the

beating and saw Orona and Munn cleaning with Fabuloso cleaner. Orona and

Munn turned down the air conditioner, put dryer sheets over the air-conditioning

vents, and rubbed Vick‘s vapor rub on their noses. Johns saw Munn hold up

Sartain‘s severed head, and another witness testified that Munn said he and

Orona had cut up Sartain‘s body. Witnesses testified that Munn and Orona had

acquaintances haul Sartain‘s car and a bathtub full of trash bags to a rural area

to be burned and disposed of. After the beating, none of Sartain‘s family and

friends ever heard from him again; Sartain‘s cell phone records show that his

phone was disconnected for lack of payment two months after the beating.

Sartain‘s mother testified that, after the forgery incident, she told Sartain that she

never wanted to see him again. But she also explained that he was very close

with his grandmother and would go to her house for lunch or dinner almost daily

although he had not attempted to contact her since the check-forgery incident.

      Orona also argues that insufficient evidence exists to show that he knew

that Sartain was an insulin-dependent diabetic; consequently, Orona argues that

                                          8
he could not have intentionally or knowingly caused Sartain‘s death by

preventing him from obtaining insulin in sufficient quantities to prevent his death.

When, as here, a jury returns a guilty verdict on an indictment charging several

alternate manners and means, the verdict stands if the evidence is sufficient with

respect to any of the acts charged. See Kitchens v. State, 823 S.W.2d 256, 259

(Tex. Crim. App. 1991), cert. denied, 504 U.S. 958 (1992); Burnett v. State, 842
S.W.2d 296, 299–300 (Tex. App.—Fort Worth 1992, pet. ref‘d). Not only was

there evidence tending to show that Orona knew that Sartain was an insulin-

dependent diabetic and that Orona deprived him of insulin, but evidence existed

to show that Sartain‘s death was caused by Orona‘s kicking or punching him or

by a combination of any or all of the alleged manners and means. 1 See Burnett,
842 S.W.2d at 300.


      1
        The dissent confuses and mixes rule 803(24)‘s corroboration
requirement—which Orona does raise, with an article 38.14 corroboration
requirement—which Orona does not raise. Compare Tex. R. Evid. 803(24)
(requiring that in criminal cases a statement against interest tending to expose
the declarant to criminal liability is not admissible unless corroborating
circumstances clearly indicate the trustworthiness of the statement), with Tex.
Code Crim. Proc. Ann. art. 38.14 (Vernon 2005) (requiring corroboration of
accomplice witness testimony by other evidence tending to connect the
defendant with the offense committed). Although Orona does not anywhere in
his brief challenge the corroboration of Bazan‘s and Johns‘s testimony, the
dissent sua sponte raises this issue. Even if Orona had raised an accomplice
witness corroboration issue, direct testimony from witnesses who were not
involved in the beating or were not otherwise accomplices or parties exists
tending to connect Orona with the charged offense and corroborating Bazan‘s
and Johns‘s testimony. See Tex. Code Crim. Proc. Ann. art. 38.14; Cathey v.
State, 992 S.W.2d 460, 462–63 (Tex. Crim. App. 1999), cert. denied, 528 U.S.
1082 (2000). Testimony from Brauer, Morante, and Osborne established that
Orona and Munn beat up Sartain in their house and that, after the fight, they had
                                         9
      Viewing the evidence in the light most favorable to the jury‘s verdict, we

hold that a rational trier of fact could have found beyond a reasonable doubt that

Sartain is not hiding but is, in fact, deceased and that Orona caused Sartain‘s

death by one, or a combination, of the manners and means alleged in the

indictment, that is, by kicking Sartain, punching him, depriving him of insulin

when Orona knew he needed it to survive, or a combination of these manners

and means. See Jackson, 443 U.S. at 326, 99 S. Ct. at 2793; Clayton, 235
S.W.3d at 778. Accordingly, we hold that the evidence is legally sufficient to

support Orona‘s conviction. We overrule Orona‘s fifth and sixth points.

                          C. Deadly Weapon Finding

      In his seventh and eighth points, Orona argues that the evidence is

insufficient to prove that he used a deadly weapon. However, the jury was not

asked to make a deadly weapon finding, and the trial court did not enter a deadly

weapon finding in the judgment. Consequently, we overrule Orona‘s seventh

and eighth points.

                                IV. JURY CHARGE

      The jury was charged with murder and the lesser-included offenses of

manslaughter and aggravated assault, but the trial court denied Orona‘s requests

blood on their shoes, moans could be heard coming from the garage over loud
music, the house smelled of rotting meat, Orona and Munn cleaned the house
and mopped the floors, and Sartain‘s car, along with trash bags and a bathtub,
were hauled from Orona and Munn‘s house. In part V of our opinion, we address
the issue Orona did raise—that the statements of Jones, Brauer, and Osborne
constitute ―inadmissible hearsay‖ and ―were not admissible because there is no
evidence that clearly indicated they were trustworthy.‖
                                       10
that the jury charge include charges on criminally negligent homicide and assault

causing bodily injury. Orona argues in his first and second points that the trial

court erred by not including charges on criminally negligent homicide and assault

causing bodily injury.

                          A. Standard of Review and
                  Law on Lesser-Included-Offense Instructions

      Appellate review of error in a jury charge involves a two-step process.

Abdnor v. State, 871 S.W.2d 726, 731 (Tex. Crim. App. 1994); see also Sakil v.

State, 287 S.W.3d 23, 25–26 (Tex. Crim. App. 2009).              Initially, we must

determine whether error occurred.        If so, we must then evaluate whether

sufficient harm resulted from the error to require reversal. Abdnor, 871 S.W.2d at

731–32.

      A defendant is entitled to an instruction on a lesser offense if (1) the lesser

offense is a lesser-included offense of the charged offense and (2) there is some

evidence in the record that would permit a jury rationally to find that if the

defendant is guilty, he is guilty only of the lesser offense. Guzman v. State, 188
S.W.3d 185, 188 (Tex. Crim. App. 2006).            We must review all evidence

presented at trial to make this determination. Lugo v. State, 667 S.W.2d 144,

147 (Tex. Crim. App. 1984). In reviewing the second prong of this test, there

must be some evidence from which a rational jury could acquit the defendant of

the greater offense while convicting him of the lesser-included offense. Moore v.

State, 969 S.W.2d 4, 8 (Tex. Crim. App. 1998). The evidence must establish the


                                        11
lesser-included offense as a valid rational alternative to the charged offense.

Wesbrook v. State, 29 S.W.3d 103, 113–14 (Tex. Crim. App. 2000), cert. denied,

532 U.S. 944 (2001).

          B. Requested Charge on Assault Causing Bodily Injury

      A person commits assault by intentionally, knowingly, or recklessly causing

bodily injury to another. See Tex. Penal Code Ann. § 22.01(a)(1) (Vernon Supp.

2010).   The assault becomes an aggravated assault if the person uses or

exhibits a deadly weapon. Id. § 22.02(a)(2) (Vernon Supp. 2010). A deadly

weapon means ―anything that in the manner of its use or intended use is capable

of causing death or serious bodily injury.‖ Id. § 1.07(a)(17)(B) (Vernon Supp.

2010).

      In this case, because simple assault is included within the proof required to

establish the aggravated assault charged, Orona was entitled to a charge on

assault causing bodily injury if some evidence in the record would permit a jury

rationally to find that Orona did not use or exhibit a deadly weapon.         See

Guzman, 188 S.W.3d at 188; Lugo, 667 S.W.2d at 147; Jones v. State, 241
S.W.3d 666, 671 (Tex. App.—Texarkana 2007, no pet.). The question becomes

whether there is evidence in the record that would permit a rational finding that

Orona beat Sartain with his hands or feet but that he did not use or intend to use

his hands or feet in a manner capable of causing death or serious bodily injury.

See Tex. Penal Code Ann. § 1.07(a)(17)(B).



                                        12
      Orona argues that he was entitled to such a charge because Dr. Lloyd

White testified generally that hands and feet could be used in an assaultive

manner while not constituting deadly weapons.          However, this generalized

testimony is not some evidence to show that, in this case, Orona did not use his

hands and feet as deadly weapons. It is well established that hands and feet can

be deadly weapons, and nothing in the record suggests that Orona did not intend

to use his hands or feet in a manner capable of causing death or serious bodily

injury. See, e.g., Lane v. State, 151 S.W.3d 188, 192 (Tex. Crim. App. 2004)

(holding that hands can be deadly weapons); Powell v. State, 939 S.W.2d 713,

717 (Tex. App.—El Paso 1997, no pet.) (holding that feet can be deadly

weapons). The evidence shows that Orona and Munn severely beat Sartain by

repeatedly hitting and kicking him, even after Sartain fell to the floor.     They

continued hitting and kicking him despite the pleas of others to stop, and the

others fled the house because they did not want to continue watching the

beating. Chris Craven testified that Munn once threatened him by showing him

several photographs of Sartain after the beating in which Sartain‘s head looked

―like a melon.‖

      Because there is no evidence from which a rational jury could conclude

that Orona beat Sartain with his hands or feet, but that he did not use or intend to

use his hands or feet in a manner capable of causing death or serious bodily

injury, we hold that the trial court did not err by refusing to instruct the jury on

assault causing bodily injury. We overrule Orona‘s second point.

                                        13
           C. Requested Charge on Criminally Negligent Homicide

      To be found guilty of murder, a defendant must be found to have

intentionally or knowingly caused the death of an individual. See Tex. Penal

Code Ann. § 19.02(b)(1). Criminally negligent homicide requires a less culpable

mental state of criminal negligence, meaning that the defendant ought to have

been aware of a substantial and unjustifiable risk that the individual would die.

See id. §§ 6.03(d); 19.05(a) (Vernon 2003).

      In this case, the State does not dispute that criminally negligent homicide

was a lesser-included offense of murder and that Orona was entitled to a

criminally-negligent-homicide charge if some evidence in the record would permit

a jury to rationally find that if Orona was guilty, he was guilty only of criminally

negligent homicide. See Guzman, 188 S.W.3d at 188; Lugo, 667 S.W.2d at 147.

In other words, there must be some evidence that Orona failed to perceive the

risk created by his conduct. See Mendieta v. State, 706 S.W.2d 651, 653 (Tex.

Crim. App. 1986) (requiring evidence showing an unawareness of the risk for

charge on criminally negligent homicide); Jackson v. State, 248 S.W.3d 369, 371

(Tex. App.—Houston [1st Dist.] 2007, pet. ref‘d) (explaining that key to criminal

negligence is the failure of the actor to perceive the risk created by his conduct).

      Orona argues that there was no evidence that he knew Sartain was an

insulin-dependent diabetic, and consequently, he could not have perceived the

risk created by his conduct. However, even assuming some evidence existed

that Orona was unaware of Sartain‘s insulin-dependent diabetic condition, no

                                         14
evidence exists that Orona did not intentionally or knowingly cause Sartain‘s

death by punching and kicking him in the face and head. If sufficient evidence of

more than one theory of the greater offense is presented to allow the jury to be

charged on alternate theories, the second prong of the test is satisfied only if

there is evidence that, if believed, refutes or negates every theory that elevates

the offense from the lesser to the greater. See Arevalo v. State, 970 S.W.2d
547, 549 (Tex. Crim. App. 1998). In other words, any evidence that Orona did

not know that Sartain required insulin (negating one theory of murder) would not

negate the remaining theories of the greater offense—that Orona intentionally or

knowingly caused Sartain‘s death by kicking or punching him—to enable a

rational jury to conclude that Orona was guilty only of the lesser-included offense

of criminally negligent homicide. See id.; cf. Stadt v. State, 182 S.W.3d 360, 363

(Tex. Crim. App. 2005) (holding lesser-included-offense instruction warranted

when some evidence showed that defendant possessed lesser culpable mental

state applicable to each alterative theory alleged in indictment). Consequently,

the trial court did not err by refusing to instruct the jury on criminally negligent

homicide. See Guzman, 188 S.W.3d at 188.

      Even assuming that the trial court erred by not including a charge on

criminally negligent homicide in the jury charge, any such error is harmless. A

jury‘s failure to find a defendant guilty of an intervening lesser-included offense—

an offense between the requested lesser-included offense and the charged

offense—may render the trial court‘s failure to give the requested charge

                                        15
harmless. Masterson v. State, 155 S.W.3d 167, 171 (Tex. Crim. App. 2005),

cert. denied, 546 U.S. 1169 (2006); Saunders v. State, 913 S.W.2d 564, 573–74

(Tex. Crim. App. 1995). As the court of criminal appeals explained in Masterson,

             This is so because the harm from denying a lesser offense
      instruction stems from the potential to place the jury in the dilemma
      of convicting for a greater offense in which the jury has reasonable
      doubt or releasing entirely from criminal liability a person the jury is
      convinced is a wrongdoer. The intervening lesser offense is an
      available compromise, giving the jury the ability to hold the
      wrongdoer accountable without having to find him guilty of the
      charged (greater) offense. While the existence of an instruction
      regarding an intervening lesser offense (such as manslaughter
      interposed between murder and criminally negligent homicide) does
      not automatically foreclose harm—because in some circumstances
      that intervening lesser offense may be the least plausible theory
      under the evidence—a court can conclude that the intervening
      offense instruction renders the error harmless if the jury‘s rejection of
      that offense indicates that the jury legitimately believed that the
      defendant was guilty of the greater, charged offense.
155 S.W.3d at 171; see also Saunders, 913 S.W.2d at 573–74 (holding that

failure to charge jury on criminally negligent homicide was harmless because

significant evidence showed that defendant was aware of risk of death, making

manslaughter a realistic option for jury).

      Here, the jury had the ability to convict Orona of one of the lesser-included

offenses of manslaughter or aggravated assault had they any reservation about

Orona‘s guilt of the greater offense of murder. The jury rejected this opportunity,

impliedly rejecting Orona‘s defensive theories that he could not have knowingly

and intentionally caused Sartain‘s death because he was unaware that Sartain

was an insulin-dependent diabetic and impliedly rejecting Orona‘s theory that


                                         16
Sartain was still alive and hiding somewhere. See Levan v. State, 93 S.W.3d
581, 586 (Tex. App.—Eastland 2002, pet. ref‘d) (―If the jury had harbored a

reasonable doubt that appellant intentionally or knowingly caused the victim‘s

death, it would not likely have convicted him of murder anyway for lack of an

acceptable compromise.‖). That the jury convicted Orona of murder despite the

availability of manslaughter shows that it believed that Orona possessed the

specific intent required for murder. See Guzman, 188 S.W.3d at 194 n.20 (noting

that any error in refusing charge on deadly conduct was harmless because

charged intervening offense of aggravated assault was realistic option for jury).

Consequently, even if Orona was entitled to a criminally-negligent-homicide

charge, any error by the trial court in refusing to include it in the jury charge was

harmless. See Masterson, 155 S.W.3d at 171; Saunders, 913 S.W.2d at 573–

74. We overrule Orona‘s first point.

                       V. TESTIMONY OF THREE WITNESSES

      In his third and fourth points, Orona argues that certain testimony of Johns,

Brauer, and Osborne regarding statements Munn (who did not testify) made to

them constituted inadmissible hearsay, the admission of which violated his right

to cross-examination under the United States Constitution and the Texas

constitution.2


      2
       Orona does not contend that the Texas constitution provides greater
protection than the United States Constitution; consequently, we analyze his
argument only under the Sixth Amendment to the United States Constitution.
See, e.g., Lagrone v. State, 942 S.W.2d 602, 614 (Tex. Crim. App.), cert. denied,
                                         17
                            A. Statements at Issue

      Johns testified that he was in his car at a stoplight when Munn jumped into

his car. Over defense counsel‘s hearsay and Confrontation Clause objections,

Johns testified to the encounter with Munn as follows:

              [Munn] was asking me, he goes, I know the police talked to
      you, I need to know what you told them. I said there was nothing to
      tell them, you know. I can‘t tell them anything I don‘t know. . . . He
      asked me if I still lived in the same spot, and he said the wrong
      street. I‘m like, yeah. He goes, no, you stay on this street. He
      goes, if I need you, I know where to find you.

Johns took Munn‘s statements as a threat.

      Brauer testified, over defense counsel‘s hearsay and Confrontation Clause

objections, that she was at Munn and Orona‘s house one day when Munn told

Orona in front of her to feed and water his dog as he pointed to the garage.

Brauer explained that, to her knowledge, Orona did not have a dog.

      Osborne testified, again over defense counsel‘s hearsay and Confrontation

Clause objections, that Munn confided in him that he and Orona ―beat on

Sartain,‖ ―just whooped his ass,‖ because Sartain owed them money.

                     B. Confrontation Clause Objections

      The Confrontation Clause of the Sixth Amendment to the United States

Constitution provides that ―[i]n all criminal prosecutions, the accused shall enjoy

the right . . . to be confronted with the witnesses against him.‖ U.S. Const.

522 U.S. 917 (1997); Hale v. State, 139 S.W.3d 418, 421 (Tex. App.—Fort Worth
2004, no pet.) (analyzing federal and state confrontation claim under federal
constitutional standards only because appellant did not distinguish the
protections under each).
                                        18
amend. VI. The Sixth Amendment right of confrontation is a fundamental right

and is applicable to the states by virtue of the Fourteenth Amendment. Pointer v.

State, 380 U.S. 400, 403, 85 S. Ct. 1065, 1067–68 (1965); Shelby v. State, 819
S.W.2d 544, 546 (Tex. Crim. App. 1991).

      A trial court violates an accused‘s Sixth Amendment rights by admitting a

hearsay statement made by a nontestifying declarant if the statement was

testimonial and the accused lacked a prior opportunity for cross-examination.

Crawford v. Washington, 541 U.S. 36, 68, 124 S. Ct. 1354, 1374 (2004). The

threshold issue in our Crawford analysis is whether the statements at issue were

testimonial. Wilson v. State, 151 S.W.3d 694, 697 (Tex. App.—Fort Worth 2004,

pet. ref‘d); see Crawford, 541 U.S. at 51–52, 124 S. Ct. at 1364. The Supreme

Court declined to spell out a comprehensive definition of testimonial, but it stated

that the term ―applies at a minimum to prior testimony at a preliminary hearing,

before a grand jury, or at a former trial; and to police interrogations.‖ Crawford,
541 U.S. at 68, 124 S. Ct. at 1374.

      Generally, a co-conspirator‘s statements made in furtherance of the

conspiracy are nontestimonial. King v. State, 189 S.W.3d 347, 358 (Tex. App.—

Fort Worth 2006, no pet.); Wiggins v. State, 152 S.W.3d 656, 659 (Tex. App.—

Texarkana 2004, pet. ref‘d). Moreover, casual remarks made spontaneously to

acquaintances are not testimonial in nature. See Woods v. State, 152 S.W.3d
105, 114 (Tex. Crim. App. 2004), cert. denied, 544 U.S. 1050 (2005); see also

Wall v. State, 184 S.W.3d 730, 735 & n.11 (Tex. Crim. App. 2006). We review

                                        19
the question of whether a statement is testimonial or nontestimonial de novo.

See Wall, 184 S.W.3d at 742.

      In this case, all of the complained-of testimony was nontestimonial in

nature. Munn was a co-conspirator, and the statements he made to Johns after

the murder—about talking to the police and knowing where to find Johns—were

made in furtherance of the conspiracy in order to conceal Sartain‘s murder. See

King, 189 S.W.3d at 358; Wiggins, 152 S.W.3d at 659. Similarly, by referring to

Sartain as ―the dog‖ in front of Brauer, Munn was attempting to hide from Brauer

the fact that Sartain was in the garage. See King, 189 S.W.3d at 358; Wiggins,
152 S.W.3d at 659.    And Munn‘s statement to Osborne that he and Orona had

―beat on Sartain‖ was a spontaneous, volunteered statement made in front of

acquaintances. See Woods, 152 S.W.3d at 114. Nothing about the context of

Munn‘s statements to Johns, Brauer, and Osborne would lead an objectively

reasonable witness to believe that the statements would be available for use later

at trial. See Crawford, 541 U.S. at 52, 124 S. Ct. at 1364 (defining testimonial

statements to include ―‗statements that were made under circumstances which

would lead an objective witness reasonably to believe that the statement would

be available for use at a later trial‘‖). Consequently, we conclude that the trial

court did not err by admitting the complained-of statements over Orona‘s

Confrontation Clause objection. See Woods, 152 S.W.3d at 114.




                                       20
                               C. Hearsay Objections

      Hearsay is a ―statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the

matter asserted.‖ Tex. R. Evid. 801(d). But a statement meeting that definition is

nevertheless not hearsay if it is offered against a party and is a statement made

by a co-conspirator ―during the course and in furtherance of the conspiracy.‖

Tex. R. Evid. 801(e)(2)(E). The out-of-court statement by a co-conspirator must

be more than merely related to the conspiracy; it must further the conspiracy.

See Guidry v. State, 9 S.W.3d 133, 148 (Tex. Crim. App. 1999), cert. denied, 531
U.S. 837 (2000); see also Byrd v. State, 187 S.W.3d 436, 440 (Tex. Crim. App.

2005) (explaining that a statement furthers a conspiracy if it advances the cause

of the conspiracy or serves to facilitate it).

      Furthermore, a statement that, at the time of its making, so far tended to

subject the declarant to criminal responsibility that a reasonable person in

declarant‘s position would not have made the statement unless believing it to be

true is an exception to the general hearsay rule.        Tex. R. Evid. 803(24).

Statements against interest ―must be self-inculpatory with corroborating

circumstances to indicate the trustworthiness of the statement[s]‖ to be

admissible under rule 803(24). Woods, 152 S.W.3d at 112. Both statements

that are directly against the declarant‘s interest and collateral ―blame-sharing‖

statements may be admissible under rule 803(24) if corroborating circumstances



                                           21
clearly indicate their trustworthiness. See Walter v. State, 267 S.W.3d 883, 899

(Tex. Crim. App. 2008).

      We review a trial court‘s decision to admit or to exclude evidence under an

abuse of discretion standard. Weatherred v. State, 15 S.W.3d 540, 542 (Tex.

Crim. App. 2000); see also Coffin v. State, 885 S.W.2d 140, 149 (Tex. Crim. App.

1994) (holding that ruling on admissibility of out-of-court statement under hearsay

exception is within trial court‘s discretion, subject to review only for abuse of

discretion). A trial court does not abuse its discretion as long as the decision to

admit or to exclude the evidence is within the zone of reasonable disagreement.

Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990) (op. on

reh‘g).

      Here, as we explained above in our Confrontation Clause analysis, Munn

was a co-conspirator, and the statements he made to Johns and in front of

Brauer after the murder were made in furtherance of the conspiracy in order to

conceal Sartain‘s murder.3 Consequently, those statements were not hearsay,


      3
       To the extent that Brauer‘s testimony that Munn pointed toward the
garage while referring to ―the dog‖ constituted inadmissible hearsay, its
admission was harmless error because the fact that Sartain was in the garage
was admitted into evidence through Morante‘s and Osborne‘s testimony. See
Estrada v. State, 313 S.W.3d 274, 302 n.29 (Tex. Crim. App. 2010) (holding that
any error in the admission of evidence was harmless in light of the proper
admission into evidence of very similar evidence), cert. denied, No. 10-6446
(U.S. Jan. 10, 2011); see also Foster v. State, 779 S.W.2d 845, 862 (Tex. Crim.
App. 1989) (explaining that nonverbal conduct is considered hearsay when it is
an assertive substitute for verbal expression), cert. denied, 494 U.S. 1039
(1990); Graham v. State, 643 S.W.2d 920, 926 (Tex. Crim. App. 1981) (―[A]n
assertion by conduct can be hearsay.‖).
                                        22
and the trial court did not abuse its discretion by admitting them over Orona‘s

hearsay objection. See Tex. R. Evid. 801(e)(2)(E); King, 189 S.W.3d at 360; see

also Byrd, 187 S.W.3d at 440.

      What remains is Munn‘s statement to Osborne that he and Orona ―beat on

Sartain,‖ ―just whooped his ass.‖     This statement equally exposes Munn and

Orona to criminal responsibility for assaulting Sartain. See Walter, 267 S.W.3d

at 899 (explaining that statements that equally implicate declarant and defendant

may be admissible under rule 803(24)). And the trustworthiness of the statement

is corroborated by other testimony in the record showing that Munn and Orona

beat up Sartain; Johns testified that he witnessed Munn and Orona beat up

Sartain, Brauer and Morante both testified that they saw blood on Orona‘s and

Munn‘s shoes, and Craven testified that Munn showed him photographs of

Sartain in which his head looked ―like a melon.‖ See Woods, 152 S.W.3d at 112.

Because the statement at issue was admissible under rule 803(24) as a

statement against interest, the trial court did not abuse its discretion by admitting

it over Orona‘s hearsay objection. See Tex. R. Evid. 803(24).

      Having addressed all of Orona‘s complaints under his third and fourth

points, we overrule those points.




                                         23
                                VI. CONCLUSION

      Having overruled Orona‘s eight points, we affirm the trial court‘s judgment.



                                                  SUE WALKER
                                                  JUSTICE

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DAUPHINOT, J. filed a dissenting opinion.

PUBLISH

DELIVERED: February 24, 2011




                                       24
                           COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-09-00182-CR


      ALEJANDRO ORONA                                               APPELLANT

                                           V.

      THE STATE OF TEXAS                                                 STATE


                                       ----------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                             DISSENTING OPINION
                                       ----------


      I write separately because the facts of this case are confusing and make it

difficult to understand which evidence must be and has been corroborated, which

evidence must be and has not been corroborated, and which evidence does not

require corroboration. Another issue is the evidentiary value of statements made

                                       1
by a nontestifying co-defendant, Kelly Munn, to third persons over objections to

denial of confrontation. Appellant Alejandro Orona challenges the sufficiency of

the evidence. The State was required to prove each and every element of the

offense that it alleged Appellant had committed,1 not merely that something bad

happened. It is easy to get swept up in the sheer brutality of what the State

believes happened and to forget the mundane, unemotional role this court must

serve.       For these reasons, I write to perform a pedestrian analysis of the

evidence.

                                      The Evidence

         Natalie Bazan was arrested while attempting to cash a forged check for

Scott Sartain.       Bazan and Brian Johns, her husband, searched for and

confronted Sartain at Munn‘s house and assaulted Sartain by hitting him. Munn

joined in the assault as Sartain was trying to leave Munn‘s house. Appellant

entered the room, saw Munn beating up Sartain, and started kicking and hitting

Sartain.

         Munn said, ―Go to sleep, bitch,‖ as he was hitting Sartain. Bazan and

someone else, perhaps Sanjuana Garcia, ―told them to stop it.‖ Bazan, Johns,

Garcia, Melissa Morante, Jose Vasquez, and other people in the house except

Munn and Appellant left while ―the beating was still going on.‖


         1
       See Butler v. State, 769 S.W.2d 234, 239 (Tex. Crim. App. 1989),
overruled on other grounds by Geesa v. State, 820 S.W.2d 154, 161 (Tex. Crim.
App. 1991), overruled on other grounds by Paulson v. State, 28 S.W.3d 570, 571
(Tex. Crim. App. 2000).
                                         2
      All the above testimony came from Johns.           The second count of the

indictment alleged, in part, that Appellant intentionally or knowingly caused the

death of Sartain by kicking or by punching him. There is no evidence of any

other assault. If Sartain was beaten to death, under the law of transferred intent, 2

Johns and Bazan are accomplices of both Munn and Appellant and subject to the

accomplice witness rules.3

      Johns also testified that on a later day he returned to the house at Munn‘s

invitation. He saw Sartain‘s head in Munn‘s hand, and Appellant was standing

next to Munn at the time. Johns testified that on this visit, the house smelled of

rotten garbage and spoiled meat—like a dead animal.

      Rebecca Brauer testified that she had seen blood on Appellant‘s shoe, that

Munn and Appellant had mopped the floor one day, and that she thought

Appellant had told her something in Spanish that she believed meant to feed and

water the dog, although she knew of no dog. But she said that she had seen a

pit bull puppy at Munn‘s house before. Brauer had seen Sartain inject insulin and

said that she found out later from Detective Ford that Sartain needed it twice a

day, although he did not take good care of himself and injected street drugs.

      Dennis Osborne had no connection to the beating of Sartain. Osborne

testified that Munn had told him in Appellant‘s presence that they had gotten into


      2
      See Tex. Penal Code Ann. § 6.04(b) (Vernon 2003).
      3
      See Kutzner v. State, 994 S.W.2d 180, 187 (Tex. Crim. App. 1999);
McFarland v. State, 928 S.W.2d 482, 514 (Tex. Crim. App. 1996), cert. denied,
519 U.S. 1119 (1997).
                                         3
a fight with Sartain. According to Osborne‘s statement to Detective Ford, Munn

told Osborne that he and Appellant fought Sartain because Sartain owed Munn

money.

      Osborne testified that Munn told him that ―they both beat on [Sartain] . . . .

They just whooped his ass.‖     According to Osborne‘s statement to Detective

Ford, Munn also told Osborne that they had tied Sartain up at one time. Osborne

testified that Munn told him that Sartain had broken ribs, was dehydrated, and

needed food because he was diabetic.          In his written statement, Osborne

reported that Munn had told him that he thought that he had broken Sartain‘s ribs

and that Sartain had trouble ―getting up and walking around or breathing.‖

Osborne testified that Munn asked him to go get Sartain a hamburger and to feed

and check on him. Osborne testified that he told Munn that he would but then did

not. Appellant was not present for this conversation. In his statement to the

police, Osborne said that Munn told him a day or so later that Sartain had

recovered.

      Osborne testified that at some point he returned to Munn‘s house and saw

Munn and Appellant mopping and taking trash out. The electricity had gone off,

and ―they left some food out and it stunk pretty bad in there.‖ Osborne said the

house smelled like hot garbage and nasty meat. He had heard that Sartain was

in the garage, but he did not see him. Osborne testified that a room behind the

garage contained a lot of garbage bags, and the smell was stronger ―back in that

area of the house.‖

                                         4
      While Munn was cutting Osborne‘s hair in the bathroom and Appellant was

mopping the hallway and the kitchen, Munn told Osborne that he could not

believe that they had done that to Sartain and that they had not wanted it to

happen. Munn told Osborne that ―they cut him up.‖ Osborne testified that he

was ―not sure‖ but was ―pretty sure‖ that Appellant overheard the conversation.

Munn told Osborne that he had tried to get insulin for Sartain but could not find it.

Munn also told Osborne that Sartain had died on Appellant‘s watch and that

Appellant was supposed to have given Sartain food and water but did not.

      Osborne refused to help dispose of the body and never saw it. He saw a

car that he later heard was Sartain‘s. Osborne helped mutual friend Shannon

Marlowe and another man load the car onto a dolly while Munn and Appellant

were away from the house. He also helped put a couple of trash bags into the

car, and he remembered seeing a bathtub in the bed of the truck pulling the car.

He did not see what was in the garbage bags but described it as tree brush.

Osborne heard that the car ―went somewhere in Waco.‖

      Osborne testified that he had full access to the house and garage and

could enter through the garage. He never saw Sartain or any blood in the garage

or back room. But in his statement, Osborne said that he did not go to the house

for about a week after Munn asked him to get Sartain a hamburger, and when

Osborne did return, he saw what could have been blood stains.

      Appellant had a running confrontation clause objection with regard to

Osborne‘s testimony as to all statements made by Munn.

                                         5
      Morante testified that she saw Appellant, Munn, Johns, and Johns‘s

girlfriend beating up Sartain. Johns was holding Sartain while the girlfriend beat

Sartain. Then Munn, Appellant, and Johns joined in the beating and kicking.

Morante said that she, Garcia, and Vasquez told them to stop, and Munn told her

to shut up and stay out of it. When Morante left, she saw Johns dragging Sartain

back toward Munn‘s room. Morante and Vasquez went back the next day and

heard loud music and moaning in the garage. She testified that both Munn and

Appellant told her that Sartain was making the noise, and she noticed that both

men had blood on the tips of their shoes. Morante also testified that Johns told

her that he went in the garage and saw ―that they were cutting him [Sartain] in

pieces.‖

      Chris Craven testified in exchange for promises of leniency that Munn told

him that ―they‖ had cut Sartain up and put him in the trunk of a car and disposed

of the body in the lake. Craven stated that Munn had explained that they had

killed Sartain because he owed Munn money and that Munn had also told him

that it was hard to get the smell out of the house and that they had used a lot of

chemicals to get the smell out.

      Munn showed Craven photos of Sartain on his cell phone. Sartain‘s head

was ―like a melon.‖ Munn told Craven that he did not want to end up like that,

and he should pay Munn quickly.

                                       Analysis



                                        6
      There is testimony that Johns and Bazan participated in the beating. If

section 7.02(a) of the penal code alone is the law of parties, then the analysis is

different than if section 7.02(b) is also the law of parties and not of co-

conspiracy.4 The legislature may have intended section 7.02(b) to be the law of

transferred intent, which originally applied to homicide cases5 and was later

expanded to felony murder.6 The Texas Court of Criminal Appeals in Montoya v.

State,7 however, announced that both section 7.02(a) and section 7.02(b) of the

penal code describe the law of parties.8 I have voiced my disagreement with this

position.9 But if we are required to follow the Texas Court of Criminal Appeals‘s

analysis of section 7.02, then all co-conspirators are parties to murder, not to the

offense of conspiracy to commit murder, and Johns and Bazan are parties to

murder, not under the theory of transferred intent, but because they are co-

conspirators, even though they may not have intended Sartain‘s death. That is,

the result may not have been the result they had intended, but they are still



      4
        See Tex. Penal Code Ann. § 7.02 (Vernon 2003).
      5
        See generally Washburn v. State, 167 Tex. Crim. 125, 318 S.W.2d 627
(1958), cert. denied, 359 U.S. 965 (1959).
       6
        See generally Kuykendall v. State, 609 S.W.2d 791 (Tex. Crim. App.
1980), disavowed on other grounds by Cook v. State, 858 S.W.2d 467, 470 (Tex.
Crim. App. 1993) (citing Madden v. State, 799 S.W.2d 683, 686 n.3 (Tex. Crim.
App. 1990), cert. denied, 499 U.S. 954 (1991)).
       7
        810 S.W.2d 160, 165 (Tex. Crim. App. 1989), cert. denied, 502 U.S. 961
(1991).
       8
        See Tex. Penal Code Ann. § 7.02.
       9
        See, e.g., Barnes v. State, 56 S.W.3d 221, 240–41 (Tex. App.—Fort
Worth 2001, pet. ref‘d) (Dauphinot, J., concurring) (majority opinion overruled by
Bell v. State, 169 S.W.3d 384, 398B99 (Tex. App.—Fort Worth 2005, pet. ref‘d)).
                                         7
criminally responsible for the acts of Munn and Appellant.10 If Bazan and Johns

are parties, their testimony must be corroborated by someone or something other

than testimony of another party or the hearsay statement of another party.11

      The State offered oral confessions of Munn, but Munn was not made

available for confrontation and cross-examination, and there was proper

objection.

      Additionally, evidence of a beating is not necessarily evidence of murder.

Blood on the toes of shoes corroborates testimony of assault by beating and

kicking, but not necessarily of murder.       Evidence of the odor of garbage is

evidence of a bad smell, but do we know that Sartain lay dead in Munn‘s house

long enough for the odor to be that of Sartain‘s decaying body? There was

testimony of food, including chicken and dumplings, left to rot on the stove when

the electricity went out in the summer.

      An alternative theory of prosecution was that Appellant intentionally or

knowingly caused Sartain‘s death by preventing him from obtaining insulin when

Appellant knew that Sartain was an insulin-dependent diabetic.          There is

evidence that Munn knew Sartain needed insulin and that Munn told Osborne

that Sartain needed insulin.     Indeed, knowing Sartain needed insulin, and

knowing Sartain was being held prisoner, Osborne told Munn that he would bring




      10
        See Tex. Penal Code Ann. §7.02(b); Montoya, 810 S.W.2d at 165.
      11
        See Tex. Code Crim. Proc. Ann. art. 38.14 (Vernon 2005).
                                          8
Sartain food but did not. Morante also knew that Sartain injected insulin. But

what is the evidence that Appellant knew that Sartain would die without insulin?

      The third theory of prosecution was that Appellant intentionally or

knowingly caused Sartain‘s death by a manner and means unknown to the grand

jury. What is the evidence that Appellant, either as a principal or as a party,

intended to cause Sartain‘s death or knew that his actions would cause Sartain‘s

death? What is the evidence of murder rather than manslaughter?

      The testimony against Appellant regarding his conduct after the original

fight, other than testimony of his presence and his cleaning the house and

garage, was primarily a recitation of statements by Munn. Munn said that he and

Appellant cut up Sartain‘s body. Munn told Osborne that Sartain owed him and

Appellant money and that they both had beaten Sartain and put him in the

garage. But Munn also told Osborne that Munn was trying to find insulin for

Sartain and that Sartain had died while Appellant was responsible for him.

      The fact that the evidence may be admissible as an exception to the

hearsay rule does not mean that it necessarily satisfies the burden of

corroboration.    The Texas Court of Criminal Appeals has discussed the

application of evidentiary rule 803(24) in Guidry v. State,

      We have recognized that Rule 803(24) ―provides for an exception to
      the hearsay rule for a statement against the declarant’s interest (,
      but) . . . does not provide a hearsay rule exception for a declarant‘s
      statement which is against someone else’s interest, e.g. a third-
      party, a co-actor, or a co-defendant.‖ That is, unless the statement
      against the third party‘s interest is also sufficiently against the
      declarant‘s interest as to be reliable. For example, in Dewberry v.

                                          9
      State, statements in which the declarant (―Chris‖) incriminated both
      himself and the defendant, jointly, were held sufficiently
      reliable . . . .12

      The Guidry court explained that while a statement against the declarant‘s

penal interest may be reliable, it is doubtful that a statement against someone

else‘s penal interest possesses ―particularized guarantees of trustworthiness‖

sufficient to overcome the presumption of hearsay unreliability.13 Additionally,

rule 803(24) requires evidence that ―corroborating circumstances clearly indicate

the trustworthiness of the statement.‖14         An accomplice cannot corroborate

another accomplice‘s testimony.15 What is the evidence that corroborates the

statements of Munn and of the other accomplices? Indeed, what is the evidence,

other than Munn‘s statement that he tried unsuccessfully to find insulin for

Sartain, that Sartain was deprived of insulin?

      Lest I be misunderstood, I am not saying that the evidence is insufficient

because there is an alternative reasonable hypothesis not consistent with

Appellant‘s guilt. I am asking what evidence corroborates accomplice testimony

of intentional and knowing murder and whether the State can lawfully prove

murder by accomplice statements that were not subjected to confrontation and




      12
        Guidry v. State, 9 S.W.3d 133, 149 (Tex. Crim. App. 1999) (citations
omitted), cert. denied, 531 U.S. 837 (2000).
      13
        Id. at 151.
      14
        Tex. R. Evid. 803(24).
      15
        Tex. Code Crim. Proc. Ann. art. 38.14.
                                        10
cross-examination.16 Because the majority does not answer these questions, I

must respectfully dissent.



                                                      LEE ANN DAUPHINOT
                                                      JUSTICE


PUBLISH

DELIVERED: February 24, 2011




      16
        See U.S. Const. amends. V, VI; Crawford v. Washington, 541 U.S. 36,
51, 124 S. Ct. 1354, 1364 (2004).
                                     11